UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

    DAVIDA WHITTAKER,
         Plaintiff
         v.                                               Civil Action No. 19-199 (CKK)
    UNITED STATES OF AMERICA,
         Defendant

                                  MEMORANDUM OPINION
                                      (July 12, 2021)

        Plaintiff Davida Whittaker and Defendant United States of America participated in a

settlement conference before a magistrate judge and, after failing to reach a settlement, continued

to engage in negotiations. Defendant contends that in the course of these communications, the

parties reached an enforceable settlement agreement that was reduced to writing, but not signed

by either party. In its pending [27] Motion to Enforce the Settlement Agreement, Defendant seeks

to enforce the agreement it claims was reached by the parties. Plaintiff opposes Defendant’s

motion, arguing that all “mediation-related” communications—including those between the parties

after the formal settlement conference—are confidential and cannot be considered by the Court to

determine if the parties reached an agreement. 1 Plaintiff also argues that the lack of an executed

agreement undermines the existence of a binding settlement agreement.

        Concluding that the record based on the parties’ written pleadings alone was insufficient to

determine whether the parties had reached an enforceable settlement agreement, the Court held an

evidentiary hearing on April 13, 2021. The parties subsequently filed supplemental pleadings

addressing the evidence and testimony presented during the hearing.


1
  Plaintiff contends that rules governing the confidentiality of mediation communications require
that certain filings in this case be kept under seal, an issue which the Court addresses in Section
II(C) of this Memorandum Opinion.


                                                 1
         Based on the parties’ pleadings,2 the testimony and evidence presented during the April 13,

2021 evidentiary hearing, and the record as a whole, the Court concludes that the parties reached

an enforceable settlement agreement. Accordingly, the Court shall GRANT Defendant’s Motion

to Enforce the Settlement Agreement and shall ORDER that this case be DISMISSED with

prejudice.

                                       I. BACKGROUND

         The Court has previously discussed in detail the factual allegations underlying this case in

its [14] Memorandum Opinion dismissing Defendant Court Services and Offender Supervision

Agency from this lawsuit and dismissing Plaintiff’s claim for punitive damages under the Federal

Tort Claims Act. See Mem. Op. at 2–5, ECF No. 14. The facts recounted here pertain to

Defendant’s Motion to Enforce the Settlement Agreement and are derived from the parties’ written

pleadings and the testimony of Defendant’s counsel and Plaintiff during the April 13, 2021

evidentiary hearing.

         On October 1, 2019, the parties filed a Joint Report pursuant to Federal Rule of Civil

Procedure 26(f) and Local Civil Rule 16.3 in which they expressed interest in participating in a



2
    The Court’s consideration has focused on the following:
       Def.’s Mot. to Enforce Settlement Agreement (“Def.’s Mot. to Enforce”), ECF No. 27;
       Pl.’s Mot. to Seal & Opp’n to Mot. to Enforce (“Pl.’s Mot. to Seal & Opp’n to Mot. to
         Enforce”), ECF No. 28-1;
       Def.’s Opp’n to Pl.’s Mot. to Seal (“Def.’s Opp’n to Mot. to Seal”), ECF No. 29;
       Pl.’s Reply in Support of Sealing (“Pl.’s Reply”), ECF No. 30;
       Def.’s Reply in Support of Mot. to Enforce Settlement Agreement (“Def.’s Reply”); ECF
         No. 31;
       Pl.’s Suppl. Mem. on Issues Raised in Def.’s Mot. to Enforce (“Pl.’s Suppl. Mem.”), ECF
         No. 42-1;
       Def.’s Suppl. Br. in Support of Mot. to Enforce (“Def.’s Suppl. Mem.”), ECF No. 43-1;
       Pl.’s Resp. to Def.’s Suppl. Mem. (“Pl.’s Resp. to Def.’s Suppl. Mem.”), ECF No. 44-1;
         and
       Def.’s Resp. to Pl.’s Suppl. Br. (“Def.’s Resp. to Pl.’s Suppl. Mem.”), ECF No. 45-1.
                                                  2
settlement conference before a magistrate judge. See Joint Rep. at 6, ECF No. 18. Accordingly,

the Court referred this case to Magistrate Judge G. Michael Harvey for a settlement conference

after initial disclosures had been exchanged, but before formal discovery. See Order, ECF No. 19.

       Magistrate Judge Harvey held a settlement conference on December 19, 2020. See Minute

Entry (Dec. 19, 2019). In a Joint Report filed on January 9, 2020, the parties reported that they

did not reach a settlement during the December 2019 settlement conference. See Joint Rep.

¶¶ 3–5, ECF No. 21; Transcript of April 13, 2021 Evidentiary Hearing (“Hr’g Tr.”) at 10:1–13,

55:17–19. However, the parties indicated that they were “continu[ing] to engage in settlement

negotiations,” noting that Magistrate Judge Harvey had “made himself available to further assist

the parties in mediating a resolution.” See Joint Rep. ¶¶ 4, 5.

       The question at issue here is whether the parties reached a binding and enforceable

agreement during settlement negotiations after the formal mediation conference in December

2019. Defendant contends that the parties reached a settlement agreement, from which Plaintiff

unilaterally reneged. Plaintiff contends that, in the absence of an executed written agreement, no

binding agreement was reached.

       Defendant indicates that after the parties failed to reach a settlement during the December

2019 conference, its counsel participated in teleconferences with Magistrate Judge Harvey on

January 22, January 27, and February 5, 2020. Def.’s Mot. to Enforce at 2. During these

teleconferences, Magistrate Judge Harvey conveyed to Defendant “Plaintiff’s concerns and the

terms of her settlement offer.” Id. at 2–3; see also Hr’g Tr. 11:1–10. In early February, Defendant

orally conveyed its settlement offer to Magistrate Judge Harvey, who requested that Defendant put

the terms of its offer in writing so that it could be shared with Plaintiff. Def.’s Mot. to Enforce at




                                                  3
3; Hr’g Tr. at 11:11–12:2. Defendant provided its written offer to Magistrate Judge Harvey by

email on February 6, 2020. Hr’g Tr. at 11:11–13:2.

       Approximately one week later, Magistrate Judge Harvey informed Defendant’s counsel by

telephone that Plaintiff had accepted Defendant’s settlement offer. Id. at 13:11–21, 14:2–14.

Defendant’s counsel then called Plaintiff’s counsel, “confirmed that the parties had reached an

agreement,” and “discussed memorializing in formal language the terms of the agreement and

preparing a stipulation [of dismissal].” Id. at 14:25–15:7.

       On February 28, 2020, Defendant’s counsel sent an email to Plaintiff’s counsel, attaching

a draft settlement agreement and stipulation of dismissal. Def.’s Mot. to Enforce at 3; Def.’s Hr’g

Ex. 1 (Feb. 28, 2020 Email from R. Caplen), ECF No. 41. According to Defendant, the draft

settlement agreement “set forth all the material terms of settlement that Plaintiff accepted on

February 11, 2020, as well as a release.” Hr’g Tr. at 16:8–17 (confirming that the “draft settlement

agreement” dated February 28 included “the same terms . . . conveyed in writing to Judge Harvey

on February 6th.”). The draft agreement did not contain any provision requiring that it was

effective only “upon signature.” Id. at 17:5–12.

        On March 2, 2020 Plaintiff’s counsel sent an email to Defendant’s counsel, noting that

the draft provided “generally looks good,” and proposing that an indemnity provision be

“streamline[d].” Def.’s Hr’g Ex. 1 (Mar. 2, 2020 Email from E. Parke). Plaintiff’s counsel further

indicated that he was “confirming with client on the other settlement language,” but “expect[ed]

that [it] will be acceptable.” Id. On March 3, Defendant’s counsel asked Plaintiff’s counsel to

confirm that Plaintiff approved the remaining language so that Defendant’s counsel could proceed

with obtaining necessary internal approvals for Plaintiff’s proposed revision to the indemnity

provision. Def.’s Hr’g Ex. 1 (Mar. 3, 2020 Email from R. Caplen). Plaintiff’s counsel responded



                                                   4
by email on March 4: “We’re good here (confirmed with client this last hour). If u are good with

the revision, then we can get things signed.” Def.’s Hr’g Ex. 1 (Mar. 4, 2020 Email from E. Parke).

During the evidentiary hearing, Plaintiff testified that her counsel’s statement that she was “good”

with the settlement agreement and “ready to sign the agreement if the Government was ready” was

correct. Hr’g Tr. at 61:16–22.

       On March 10, 2020 Defendant’s counsel informed Plaintiff’s counsel that Defendant had

accepted Plaintiff’s proposed revision to “streamline” the indemnity language and made formatting

edits to the document. Def’s Hr’g Ex. 1 (Mar. 10, 2021 Email from R. Caplen). Defendant’s

counsel sent to Plaintiff’s counsel the “final versions” of the settlement agreement and stipulation

of dismissal for signature. Id. At this point, Defendant’s counsel understood this version to be

“the final version” of the written settlement agreement. Hr’g Tr. at 21:7–14.

       On March 11, 2020, Magistrate Judge Harvey’s law clerk requested an update on the status

of the case. Def.’s Hr’g Ex. 2 (Mar. 11, 2020 Email from Chambers of M.J. Harvey), ECF No. 41.

Plaintiff’s counsel responded, “As of yesterday we are now signature ready. My client and I are

aiming to sign today. I expect the government to promptly sign when I return the papers.” Def.’s

Hr’g Ex. 2 (Mar. 11, 2020 Email from E. Parke). Plaintiff confirmed during the evidentiary hearing

that her counsel was “correct” that as of that date, she had reviewed the agreement with her counsel

and that she was “signature ready” and “aiming to sign that day.” Hr’g Tr. at 62:9–14.

       On March 20, 2020, Plaintiff’s counsel stated in an email to Magistrate Judge Harvey’s

chambers and Defendant’s counsel that he was “working through an issue with my client,” but that

it was “possible I will have the signed papers today.” Def.’s Hr’g Ex. 2 (Mar. 20, 2020 Email from

E. Parke). Three days later, Plaintiff’s counsel reported that he “expect[s] to be in a position to

forward the fully executed settlement agreement to [Defendant’s counsel] tomorrow morning. I



                                                 5
will circle back then and apologize for the delay.” Def.’s Hr’g Ex. 2 (Mar. 23, 2020 Email from

E. Parke). Plaintiff again testified that her counsel’s representation that she was prepared to sign

the agreement as of March 23, 2020 was correct. Hr’g Tr. at 63:5–7.

          On April 1, 2020, Plaintiff’s counsel reported to Magistrate Judge Harvey’s chambers and

Defendant’s counsel that it was “unclear whether this case will settle.” Def.’s Hr’g Ex. 2 (Apr. 1,

2020 Email from E. Parke). On April 6, Plaintiff’s counsel sent another email to Defendant’s

counsel, noting that “I don’t have authority at present to reject the settlement[.]” Def.’s Hr’g Ex.

2 (Apr. 6, 2020 Email from E. Parke). Then, on April 9, Plaintiff’s counsel reported by email that

“[P]laintiff will not be settling, and we will not be forwarding any additional settlement language

for consideration at the present time.” Def.’s Hr’g Ex. 3 (Apr. 9, 2021 Email from E. Parke), ECF

No. 41.

          It is undisputed that neither party signed the settlement agreement. However, Plaintiff

testified that she had previously agreed to the terms contained in the document provided by

Defendant’s counsel and intended to sign the agreement. Hr’g Tr. at 63:11–13. She testified that

she changed her mind about signing the settlement agreement after a woman who “had a stay-

away order, just like I did” was murdered outside Plaintiff’s office. Id. at 63:14–20. Plaintiff

agreed that this event had “caused [her] to have a change of heart about whether or not [she] would

sign the agreement,” and she conveyed to her attorney that she was “not signing those papers.” Id.

at 64:4–9, 19–22.

          Defendant filed the present Motion to Enforce the Settlement Agreement on June 16, 2020,

contending that the parties had reached a binding settlement agreement and seeking to enforce that

agreement. See generally Def.’s Mot. to Enforce. Plaintiff opposes Defendant’s motion, arguing

that this Court cannot consider confidential “mediation-related” communications to determine



                                                 6
whether an agreement was reached. See Pl.’s Mot. to Seal & Opp’n to Mot. to Enforce at 15–17.

Plaintiff also argues that the parties did not reach a settlement agreement because Plaintiff never

signed the document provided by Defendant’s counsel. See id. at 17–18.

       In a Memorandum Opinion dated March 11, 2021, the Court concluded that the factual

record was insufficient to determine whether the parties had reached a binding, enforceable

agreement to resolve Plaintiff’s claims in this action. Mem. Op. at 4, ECF No. 33. Accordingly,

the Court scheduled an evidentiary hearing, which took place on April 13, 2021. See id. at 8;

Minute Order (Apr. 13, 2021). At the conclusion of the hearing, the parties requested that they be

permitted to file supplemental briefs. That briefing was completed on May 20, 2021.

                                       II. DISCUSSION

       The Court finds that the Government has demonstrated by clear and convincing evidence

that the parties reached an enforceable settlement agreement. Notably, Plaintiff does not dispute

that she agreed to the terms of the settlement provided by Defendant to Plaintiff’s counsel. Nor

does she dispute that her attorney was authorized to conduct negotiations on her behalf and convey

her agreement to the settlement to Defendant’s counsel. Because the Court concludes that the

parties reached an enforceable settlement agreement, the Court shall GRANT Defendant’s Motion

to Enforce the Settlement Agreement. The Court shall first separately address the arguments raised

by Plaintiff regarding the Court’s ability to consider the parties’ communications in ascertaining

whether they reached an enforceable settlement agreement.

   A. The Court is Not Precluded from Considering the Parties’ Communications After the
      Settlement Conference to Determine if the Parties Reached an Enforceable Settlement
      Agreement.

       Before considering the parties’ arguments about whether an enforceable settlement

agreement was reached, the Court shall briefly address Plaintiff’s argument that the Court cannot

consider evidence of the parties’ communications from February through April 2020, described
                                                7
supra Section I, because they are “mediation-related communications” subject to confidentiality

rules under the District of Columbia Code and this Court’s Local Civil Rules. See Pl.’s Mot. to

Seal & Opp’n to Mot. to Enforce at 7–11, 15–17; Pl.’s Suppl. Mem. at 1–8. The Court previously

addressed this argument, concluding that the Court was “not preclude[d] . . . from considering the

communications between the parties to determine whether the parties reached an enforceable

settlement agreement.” Mem. Op. at 6, ECF No. 33.

       Despite the Court’s earlier conclusion, Plaintiff again objects to the Court’s consideration

of the parties’ communications, contending that “applicable mediation privilege/mediation

confidentiality rules bar the consideration of the Government’s evidence.” Pl.’s Suppl. Mem. at

1. To be sure, confidentiality of mediation discussions is critical. See Williams v. Johanns, 529

F. Supp. 2d 22, 23 (D.D.C. 2008) (“Non-compliance with a confidentiality order in the context of

a mediation can have a chilling effect on settlement discussions . . . [and can] make parties reluctant

to engage in a frank exchange of information, perceiving that their disclosures will be subsequently

used against them.”). But here, the Court need not rely on any statements made during the course

of any mediation session or even any substantive discussion of the terms considered by the parties

to reach the conclusion that the parties entered into a binding, enforceable settlement agreement.

Notably, there is no evidence on the record that the parties engaged in any discussions with

Magistrate Judge Harvey regarding the substantive terms of the settlement after Defendant

conveyed its offer orally and in writing on February 6, 2020 and Magistrate Judge Harvey

conveyed Plaintiff’s acceptance of that offer on February 11, 2020.             After that date, the

communications between the parties and the magistrate judge’s chambers were limited to

discussing “the status of finalizing” the settlement agreement—not negotiating additional or

different terms. See Hr’g Tr. 47:17–48:1 (“[T]here wasn’t any further discussion with the



                                                  8
mediator. There was email correspondence with Judge Harvey’s law clerk regarding

administrative matters, i.e. wrapping up the case after the settlement document was finalized . . .

There was no substantive discussion after – I think it was February 11th.”).

       Although Plaintiff insists that certain provisions of the District of Columbia Code and

Local Civil Rule 843 bar the Court from “consideration of mediation-relation evidence absent a

signed agreement,” Pl.’s Resp. to Def.’s Suppl. Mem. at 3, she fails to square this argument with

other recent precedent in this jurisdiction in which district court judges considered the

communications and conduct of parties who engaged in mediation before magistrate judges to

determine whether the parties had reached an enforceable settlement agreement. For example, in

Demissie v. Starbucks Corporate Office & Headquarters, the court recounted the general topics of

discussion at each mediation session, as well as email communications exchanged between the

parties following settlement conferences led by the magistrate judge to determine whether the

parties had reached an enforceable settlement agreement. 118 F. Supp. 3d 29, 32–33 (D.D.C.

2015). Similarly, in Rios v. I.S. Enterprises, the court reviewed emails exchanged between

counsel, attaching drafts of a written agreement to determine if the parties intended to be bound

by an oral agreement. 113 F. Supp. 3d 283, 285 (D.D.C. 2015). The Court finds that considering

the communications presently on the record does not run afoul of the mediation confidentiality

objections raised by Plaintiff.      Accordingly, the Court next addresses whether these

communications gave rise to a binding settlement agreement.



3
  As the Court previously stated, “Local Civil Rule 84 applies ‘only to mediation proceedings that
are formally conducted through the United States District Court’s Mediation Program,” which is
“administered within the Office of the Circuit Executive’ and which makes use of “qualified
volunteer mediators.” LCvR 84(b), 84.1(a), 84.4(a) (emphasis added). Here, the parties engaged
in a mediation before a magistrate judge, not through the Mediation Program. Accordingly, Local
Civil Rule 84 does not apply to the mediation proceedings in this case, which were conducted
before a judicial officer.” Mem. Op. at 5, ECF No. 33.
                                                9
   B. The Parties Reached an Enforceable Settlement Agreement.

       “It is well established that federal district courts have the authority to enforce settlement

agreements entered into by the litigants in cases pending before them.” Demissie, 118 F. Supp. 3d

at 34 (quoting Ulliman Schutte Constr., LLC v. Emerson Process Mgmt. Power & Water Sols., No.

20-1987, 2007 WL 1794105 at *3 (D.D.C. June 19, 2007)). “An action to enforce a settlement

agreement is, at bottom, an action seeking the equitable remedy of specific performance of a

contract . . . even where, as here, the opposing party disputes certain facts related to the formation

of the settlement contract.” Hall v. George Wash. Univ., No. Civ.A. 99–1136(RMU), 2005 WL

1378761, at *3 (D.D.C. May 13, 2005) (internal citations omitted).

       “Where, as here, a motion to enforce a settlement agreement is before a district court and

there is a genuine dispute as to whether the parties have agreed to enter into a binding settlement,

the court must hold an evidentiary hearing and provide an opportunity for cross-examination, as

this Court did.” Blackstone v. Brink, 63 F. Supp. 3d 68, 76 (D.D.C. 2014). The movant bears the

burden of proving by clear and convincing evidence that the parties formed a binding agreement

to resolve the disputed issues in the underlying litigation. See id. The “clear and convincing”

standard requires evidence “sufficient to allow the court to reach a firm conviction of the truth on

the evidence about which [it] is certain.” Id.(internal citations and quotation marks omitted).

       State contract law governs the enforcement of settlement agreements. Makins v. Dist. of

Columbia, 277 F.3d 544, 547–48 (D.C. Cir. 2002). Under District of Columbia law, “a complete

enforceable contract exists when there is (1) an agreement as to all the material terms; and (2) an

intention of the parties to be bound.” Hood v. Dist. of Columbia, 211 F. Supp. 2d 176, 179 (D.D.C.

2002) (citing United States v. Mahoney, 247 F.3d 279, 285 (D.C. Cir. 2001); Kilpatrick v. Paige,

193 F. Supp. 2d 145, 152 (D.D.C. 2002)). The record here provides clear and convincing evidence



                                                 10
that the parties agreed on all material terms of an agreement to resolve Plaintiff’s claims in this

lawsuit and that they intended to be bound by that agreement.

       1. Agreement to All Material Terms.

       The Court must first determine whether the parties agreed to “all the material terms” of the

settlement agreement. Hood, 211 F. Supp. 2d at 180 (“A district court cannot summarily enforce

a settlement until it concludes that a complete agreement has been reached and determines the

terms and conditions of that agreement.” (internal citations and quotation marks omitted)). “In the

context of settlement agreements, courts have found that the amount to be paid and the claimant’s

release of liability are the material terms.” Blackstone, 64 F. Supp. 3d at 77 (citing Wise v. Riley,

106 F. Supp. 2d 35, 29 (D.D.C. 2000)). Terms that are “not necessary for the parties to understand

how they are expected to perform the contract itself” are not material. Tauber v. Quan, 938 A.2d

724, 730 (D.C. 2007) (citing Duffy v. Duffy, 881 A.2d 630, 636 (D.C. 2005)).

       The uncontroverted evidence supports Defendant’s argument that the parties reached an

agreement as to all “material terms” of a settlement as of February 11, 2020—the date that

Magistrate Judge Harvey conveyed to Defendant’s counsel that Plaintiff had accepted Defendant’s

February 6, 2020 offer. Plaintiff’s counsel also “confirm[ed] that the parties had reached an

agreement” as of that date. Hr’g Tr. at 13:14–21. Under D.C. law, “[p]arties may enter into a

binding agreement that is later memorialized in a written agreement.” Foretich v. Am.

Broadcasting. Cos., 198 F.3d 270, 274 (D.C. Cir. 1999) (citing Anchorage–Hynning & Co. v.

Moringiello, 697 F.2d 356, 363 (D.C. Cir. 1983)). Defendant’s counsel testified that the same

“material terms” discussed with Magistrate Judge Harvey and accepted by Plaintiff were later

contained in the written agreement emailed to Plaintiff’s counsel on February 28, 2020. Hr’g Tr.

at 13:14–21, 14:25–16:17, 43:7–23.


                                                 11
       After February 28, 2020, the only revisions to the written agreement included

“steamlin[ing]” an indemnity provision (as proposed by Plaintiff’s counsel and accepted by

Defendant) and fixing typographical or formatting errors. Although Plaintiff suggests that her

counsel’s proposed modification to “streamline” the indemnity provision indicates that the parties

negotiated “additional changes to certain terms and conditions” after February 11, 2020, see Pl.’s

Suppl. Mem. at 10, n.2, she offers no evidence or argument that this provision is integral to the

parties’ understanding of how they were expected to perform under the contract. 4 Tauber, 938

A.2d at 730; see also Blackstone, 63 F. Supp. 3d at 77 (“[I]f the parties have reached an agreement

as to all material terms, a party’s misgivings about other terms ‘do not constitute grounds for

relieving a party of his obligations to comply’ with the agreement.” (quoting Williams v. WMATA,

537 F. Supp. 2d 220, 222 (D.D.C. 2008)). Rather, the record shows only that her counsel proposed

a modification to clarify the language that Defendant’s counsel had already provided.




4
  Plaintiff also excerpts a portion of Defense counsel’s testimony in support of her argument that
the parties contemplated “additional terms.” Pl.’s Suppl. Mem. at 10 (citing Hr’g Tr. 39:14–18).
Plaintiff selectively quotes this testimony out of context in support of her argument that
Defendant’s counsel knew that Plaintiff “was contemplating additional terms” to the agreement.
Defendant’s counsel was asked whether, “in late March, [he was] expecting additional terms and
conditions to be proposed by Plaintiff’s counsel,” to which he responded (in full):

       No. That’s not true. You [plaintiff’s counsel] had sent an email indicating at one
       point that you were not sure whether the case would settle. You didn’t have
       authority to reject settlement. I recall you indicating you also said you weren't sure
       whether additional terms might be contemplated by the Plaintiff. But that was your
       email. It was long after the parties had reached an agreement. And you had
       indicated that you didn’t have authority to propose any new agreements, new terms,
       and you didn’t have authority to reject the agreement that the Plaintiff had already
       accepted.

Hr’g Tr. at 39:9-21 (emphases added). This testimony does not stand for the proposition that
Defendant’s counsel knew that Plaintiff was “contemplating additional terms” at the time she
agreed to the settlement in February. It was only after Plaintiff reneged on the agreement that
Plaintiff’s counsel conveyed that she might be considering additional terms. Id.
                                                12
       The material terms of the parties’ agreement are readily ascertainable from the written

agreement sent by email to Plaintiff’s counsel on March 10, 2020. See Def.’s Hr’g Ex. 1 (Mar. 10

Email from R. Caplen). Pursuant to the undisputed evidence on the record, this document

contained the material terms included in the Government’s February 6 offer that was conveyed to

Plaintiff by Magistrate Judge Harvey, and which Plaintiff accepted as of February 11, as confirmed

by her counsel. Moreover, it is undisputed that Plaintiff agreed to the terms contained in that

document. She testified that her counsel’s representation in a March 3, 2020 email that she was

“good” with the settlement agreement was “correct.” Hr’g Tr. at 61:16–22. The Court concludes

that Defendant has demonstrated by clear and convincing evidence that the parties agreed on the

material terms of the settlement; those terms were accepted by the Plaintiff as of February 11, 2020

memorialized in writing, including in a “final version” of the writing provided to Plaintiff’s

counsel on March 10, 2020, and confirmed by Plaintiff’s counsel as being “signature ready.” See

Hr’g Ex. 1 (Mar. 10, 2020 Email from R. Caplen); Hr’g Ex. 2 (Mar. 11, 2020 Email from E. Parke).

       2. Intention to Be Bound.

       The Court also finds that clear and convincing evidence establishes that the parties intended

to be bound by the terms of the settlement offer accepted by Plaintiff as of February 11, 2020.

“The intentions of parties to a contract must be determined not only from the terms of the written

agreement but also from the actions of the parties in relation thereto.” Bergman v. Parker, 216

A.2d 581, 583 (D.C. 1966). “[R]egardless of the parties’ actual, subjective intentions, the ultimate

issue is whether . . . they objectively manifested a mutual intent to be bound contractually.” Dyer

v. Bilaal, 983 A.2d 349, 357 (D.C. 2009) (quoting 1836 S Street Tenants Ass’n, Inc. v. Estate of

B. Battle, 965 A.2d 832, 837 (D.C. 2009)). Although “[m]utual assent to a contract, often referred

to as a ‘meeting of the minds’ is most clearly evidence by the terms of a signed written agreement,”



                                                13
a signed writing is “not essential to the formation of a contract.” Davis v. Winfield, 664 A.2d 836,

838 (D.C. 1995); see also Makins, 277 F.3d at 547 (“[N]ot all contracts, and not all settlements,

must be written in order to be enforceable. The parties may orally agree upon the material terms

and intended to be bound.”). Here, the communications of the parties plainly show that they

intended to be bound by the terms of the offer accepted by Plaintiff as of February 11, 2020. See,

e.g., Dyer, 983 A.2d at 357 (concluding from parties’ email communications that they intended to

be bound by settlement terms).

       Although the Court noted in its Memorandum Opinion pre-dating the evidentiary hearing

that it was unclear from the record whether Plaintiff’s counsel had the necessary authority to bind

her to a settlement, Plaintiff testified during the evidentiary hearing that her counsel has

represented her throughout this case and that he was authorized to negotiate a settlement on her

behalf, and that she never told her counsel that he was not authorized to negotiate a settlement on

her behalf. Hr’g Tr. at 53:20–54:1, 64:23–65:8. Based on this testimony, the Court finds that

Plaintiff’s counsel had actual authority to “bind plaintiff to the settlement.” Hodges v. Potter, Civil

Action No. 98-1614 (RWR), 2005 WL 6336682, at *1 (D.D.C. Aug. 31, 2005) (citing Hall, 2005 WL

1378761, at *5).

       Plaintiff’s counsel communicated to Defendant’s counsel that Plaintiff accepted the

settlement offer conveyed to Magistrate Judge Harvey on February 6, that she was “good” with

the settlement language contained in the formal agreement circulated on February 28, and that she

was prepared to sign the document. Notably, Plaintiff confirmed that her counsel’s representations

in these communications were accurate—that she had reviewed the papers provided by

Defendant’s counsel with her attorney, she was “good” with the language contained therein, and

that she had “agreed to sign it.” Hr’g Tr. 60:17–63:13. The Court finds that these communications



                                                  14
made by Plaintiff’s counsel—affirmed as correct by Plaintiff—demonstrate that Plaintiff intended

to be bound by the terms of the agreement contained in the written document.

       Plaintiff, however, argues that the lack of an executed document undermines a finding that

she intended to be bound by the agreement. Specifically, she contends that the signature blocks

and certain clauses contained in the written agreement demonstrate that “settlement-related

actions” were conditioned on “the execution of the agreement.” Pl.’s Suppl. Mem. at 10 (emphasis

in original). But the clauses of the agreement cited in her supplemental brief do not condition

agreement to the settlement on the execution of the document. Rather, they required only that (1)

those who sign the agreement have the authority to do so; and (2) that the parties agreed to dismiss

this lawsuit and file a stipulation of dismissal once the agreement was executed. See id. at 11.

None of these clauses—or the presence of signature blocks—conditions the parties’ agreement to

the terms of the settlement on the signature of the document.

       Plaintiff also argues that the failure of Defense counsel to notify this Court that a settlement

agreement had been reached undermines a finding that the parties intended to be bound. See, e.g.,

Pl.’s Suppl. Mem. at 9. Although the Court previously noted that it would “take this fact into

consideration,” it also indicated that “it does not find it alone persuasive that no agreement was

reached.” Mem. Op. at 7–8 n.5, ECF No. 33. In light of other evidence and testimony, the Court

remains unpersuaded that the failure to notify this Court of a settlement demonstrates that the

parties did not intend to be bound by their agreement. Notably, Plaintiff’s counsel communicated

to Defendant’s counsel and Magistrate Judge’s Harvey’s chambers repeatedly that his client had

agreed to the settlement terms offered by Defendant. See, e.g., Hr’g Tr. at 13:14–21, 14:25–15:4;

Def.’s Hr’g Ex. 1 (Mar. 4, 2020 Email from E. Parke) (“We’re good here (confirmed with client

this last hour). If u are good with the revision, then we can get things signed.”); Def.’s Hr’g Ex. 2



                                                 15
(Mar. 11, 2020 Email from E. Parke) (“As of yesterday afternoon we are signature ready. My

client and I are aiming to sign today.”); Def.’s Hr’g Ex. 2 (March 23, 2020 Email from E. Parke)

(“I expect to be in a position to forward the fully executed settlement agreement to [Defendant’s

counsel] tomorrow morning.”). And Plaintiff herself testified that she had reviewed the terms of

the agreement and agreed to sign the papers. See Hr’g Tr. at 61:10–63:7.

       Although Plaintiff explained that extenuating events caused her to have a “change of heart”

about her agreement to settle this case, id. at 64:19–22, “misgivings . . . do not constitute grounds

for relieving a party of [her] obligations to comply with the terms of an agreement which [s]he

entered.” Williams, 537 F. Supp. 2d at 222; see also Ulliman, 2007 WL 1794105, at *7 (“A party

cannot avoid the effects of a valid oral settlement agreement because of second thoughts[.]”);

Greene v. Rumsfeld, 266 F. Supp. 2d 125, 137 (D.D.C. 2003) (a “change of heart” of a party to a

settlement agreement is not a basis upon which to relieve the party of his obligations under the

terms of the agreement).

   C. The Court Shall Require the Parties to Address the Need to Maintain Certain Filings
      Under Seal.

       The Court previously ordered that filings containing communications between the parties

be filed under seal “pending the Court’s resolution of Defendant’s Motion to Enforce the

Settlement Agreement because the Court ha[d] not yet determined whether mediation was ongoing

at the time of these communications, or whether an agreement had already been reached.” Mem.

Op. at 6, ECF No. 33. The parties also agreed at the conclusion of the evidentiary hearing that

they would file the exhibits introduced at the hearing, and their supplemental briefs under seal

pending the Court’s resolution of Defendant’s motion. See Hr’g Tr. at 67:18–68:5, 76:15–9.

       The Court noted, however, “[i]n the event the Court determines that the parties did reach

an enforceable agreement prior to these communications, the Court may reconsider” the need to

                                                 16
maintain the pleadings under seal. Mem. Op. at 6 n.3, ECF No. 33. The communications upon

which the Court relies in this Memorandum Opinion to reach its conclusion that the parties entered

into an enforceable settlement agreement do not address the content of that agreement.

Accordingly, the Court shall not require that this Memorandum Opinion be filed under seal. Based

upon the Court’s conclusion that the communications on the record do not address the content of

the parties’ mediation discussions, but rather address formalizing the final document and

completing other administrative matters, the Court is also inclined to order that the following

materials be unsealed:

              Defendant’s Motion to Enforce the Settlement Agreement, ECF. No. 27;
              Plaintiff’s Opposition to Motion to Enforce, ECF No. 28-1;
              Plaintiff’s Reply in Support of Sealing, ECF No. 30;
              Hearing Exhibits, ECF No. 41 (with the exception of the Settlement Agreement
               attached to Exhibit 1);
              Plaintiff’s Supplemental Memorandum, ECF No. 42-1;
              Defendant’s Supplemental Brief, ECF No. 43-1;
              Plaintiff’s Responses to the Government’s Supplemental Brief, ECF No. 44-1; and
              Defendant’s Response to Plaintiff’s Supplemental Brief, ECF No. 45-1.
The Court shall require the parties to file by no later than July 19, 2021 any objections to

unsealing the above-listed materials, with appropriate citations to legal authority.

                                       III. CONCLUSION

       For the foregoing reasons, the Court shall GRANT Defendant’s Motion to Enforce the

Settlement Agreement and shall DISMISS this action with prejudice in accordance with the terms

of the settlement agreement enforced herein. The Court shall further ORDER the parties to file by

no later than JULY 19, 2021 any objections to the Court’s proposal to unseal the materials listed

in Section II(C). An appropriate Order accompanies this Memorandum Opinion.

Dated: July 12, 2021
                                                         /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge

                                                 17